DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naserian et al [US 2018/0126976] in view of McQuillen et al [US 2019/0272760]
Claim 1. A control apparatus, comprising: a determination section that determines whether a surrounding vehicle positioned around a first vehicle travels on a same travel road as the first vehicle (the host vehicle 100 determining that a particular/subject vehicle of surround vehicles 110 is located ahead of the vehicle and traveling along the path/road 130, see Figs. 1, 3, 4, 7, para [0010, 0011, 0041]); a relay vehicle selection section that selects among a plurality of the surrounding vehicles, a vehicle which is determined by the determination section to be traveling on the same travel road as the first vehicle, as a second vehicle that relays data from the first vehicle in vehicle-to-vehicle communication in which communication between vehicles is performed (the wireless communication of the host vehicle 100 is configured to identify at least one vehicle 110 of the one or more surrounding vehicles based on information includes in the received V2V messages being selected, see Fig. 1, para [0015, 0016]); but
Naserian et al fails to disclose a vehicle-to-vehicle communication control execution section that executes control for vehicle-to-vehicle communication section of the first vehicle to notify the second vehicle that the second vehicle has been selected as a vehicle that relays the data from the first vehicle.  However, Naserian et al discloses the V2V communication and the BSMs including program instructions to select certain message between the host vehicle 100 and the ahead vehicle 110 among plurality surrounding vehicles, see Figs. 1, 3, 4, para [0016, 0034, 0041-0044]).
McQuillen et al suggests that while BSM communications are supported up to approximately 300 meters, there may be circumstances where a follower vehicle becomes separated from a leader vehicle by more than that distance.  In some such examples, non-BSM communications (e.g., with ranges of up to 1000 meters) may be employed.  Additionally or alternatively, the V2V information to be transmitted between a leader vehicle 102 and a follower vehicle 104 in such situations may be relayed or cascaded through other nearby vehicles 110 to bridge the gap between the vehicles, see para [0019]).
Before a follower vehicle can track a leader vehicle 102, the follower vehicle 104 needs to be able to identify the V2V information from the leader vehicle 102 relative to V2V information being transmitted from other nearby vehicles 104, 106, 108, 110 and obtain permission to use such information for guidance.  Accordingly, in some examples, the follower vehicle 104 and leader vehicle 102 undergo a handshake algorithm. In some examples, a driver of the follower vehicle 104 may input a command, via a user interface associated with the vehicle, for the vehicle to enter or initiate a following mode. Once the following mode is selected, the follower vehicle 104 may poll or discover all nearby vehicles by logging V2V information received from each nearby vehicle 110.  As used herein, two vehicles are considered to be “nearby” if V2V information broadcast by either vehicle can be directly communicated directly via a BSM communication, within approximately 300 meters.  Having identified the nearby vehicles 102, 104, 106, 108, the follower vehicle may provide a list of the nearby vehicles as potential leader vehicles for a driver or occupant of the follower vehicle to select (see Fig. 1, para [0021, 0022]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the V2V driving vehicle selecting of a nearby vehicle for exchanging communication under handshake algorithm of McQuillen et al to the V2V communication and BSMs to selected certain message for communicating between 2 vehicles of Naserian et al for preventing of error or missing messages communicating between 2 vehicles by identifying and selecting of a desire or target vehicle for exchanging communications as well as to provide securing data information and/or messages.

Claim 2. The control apparatus according to claim 1, wherein: when a measurement accuracy of a position of the surrounding vehicle is not less than a specified value, the determination section determines whether the surrounding vehicle travels on a same travel road as the first vehicle (the method determines the host vehicle 100 one and/or more remote vehicles 110 driving in the same direction if none of the various criteria is met, such as the different is not less than the maximum threshold, see Figs. 4 steps 425 to 460, and Fig. 7, step 730, 750, para [0051-0059, 0076, 0080]).

Claim 3. The control apparatus according to claim 1, wherein: the relay vehicle selection section selects a third vehicle that travels on a lane on which the first vehicle travels in preference to a fourth vehicle that travels on an adjacent lane adjacent to the lane, as the second vehicle.

Claim 4. The control apparatus according to claim 1, comprising: an acquisition section that acquires position information on a preceding vehicle when one of the first vehicle and the surrounding vehicle is assumed to be the preceding vehicle and the other one of the first vehicle and the surrounding vehicle is assumed to be a following vehicle (the host vehicle 100 is surrounded by ahead vehicle 110 in the same path/road 130 and other vehicles in the right and/or left side from the ahead vehicle 110 positioned in or of multiple predefined regions on the road 130, see Fig. 3, para [0041-0043]); and
a traveling trajectory generation section that generates a traveling trajectory of the preceding vehicle based on the position information on the preceding vehicle obtained by the acquisition section, wherein, when a distance between the traveling trajectory of the preceding vehicle generated by the traveling trajectory generation section and present position information on the following vehicle acquired by the acquisition section is not greater than a predetermined distance, the determination section determines that the following vehicle is traveling on a same travel road as the preceding vehicle (the host vehicle 100 automatically sense the position and trajectory of surround vehicles 110, and the acquired data information including the distance is less than a predetermined threshold, see Figs. 1, 3, para [0003, 0011, 0035, 0037, 0073]).

Claim 5. A vehicle (the host vehicle, see Figs. 1-4, para [0006-0011]), comprising the control apparatus according to claim 1 (as the combination of the selected a vehicle for communicating between Naserian et al and McQuillen et al in respect to claim 1 above).

Response to Arguments
Applicant’s arguments, see the amendment, filed 06/15/2022, with respect to the rejection(s) of claims 1-5 under Naserian et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McQuillen et al as above, to make the rejection smoother based upon the new amended claim limitation.
Applicant’s arguments:
(A)	Naserian et al least fails to teach or suggest “a vehicle-to-vehicle communication control execution section that executes control for vehicle-to-vehicle communication section of the first vehicle to notify the second vehicle that the second vehicle has been selected as a vehicle that relays the data from the first vehicle”.
(B)	Further, it should be noted that dependent Claims 2 to 5, depend from independent claim 1, respectively. Accordingly, the dependent claims are allowable over the cited references at least by virtue of their dependency from independent claim 1, as well as the other features recited therein. It is therefore further respectfully requested that rejection under 35 U.S.C. $102 be reconsidered and withdrawn in view of the additional features recited in the dependent claims.

Response to the arguments:
(A)	It is obvious to combine the notifying a selected vehicle for communicating data information or messages between V2V of algorithm of McQuillen et al with the V2V communication and BSMs to selected certain message for communicating between 2 vehicles of Naserian et al for preventing of error or missing messages communicating between 2 vehicles by identifying and selecting of a desire or target vehicle for exchanging communications as well as to provide securing data information and/or messages.

(B)	Claims 2 to 5 are depend on independent claim 1 under the combination between Naserian et al and McQuillen et al as in section (A) above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/09/2022